Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference character 16 in Fig 1 is missing line to the rope and outer section of the first rectangular strip does not have a reference number in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-4 are objected to because of the following informalities:
Regarding claim 1:
“The dashboard cover sheet” (line 1) needs to be changed to 
--A dashboard cover sheet--.
	“the dashboard of a vehicle” (line 1) needs to be changed to --a dashboard of a vehicle--.
	“a vehicle” (line 2) needs to be changed to --the vehicle--.
	“a dashboard of a vehicle” (line 4) needs to be changed to --the dashboard of the vehicle--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-4 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The recitations of the specific features of a dashboard cover sheet that is used to cover the dashboard of a vehicle when window tinting a front window of a vehicle in claim 1 including especially the construction of  first absorbent rope and second absorbent rope are configured to be placed between the front window of the vehicle and the edges of the dashboard is not taught nor is fairly suggested by the prior art of record. 


Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other covers similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612